DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 8, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a flat routing material comprising: a flat conductive material; and an insulating coating covering the conductive material, wherein: the routing material includes a bent portion as a part bending to an edgewise direction at a predetermined angle or more; and one or more folds extending toward an outer peripheral side of the bent portion are provided only on at least an inner peripheral side of the bent portion (claim 1).  This invention also deals with a manufacturing method of a routing material, the manufacturing method comprising: a step of bending, to an edgewise direction, a flat routing material including a flat conductive material and an insulating coating covering the conductive material, by pressing the routing material by a mold so as to form one or more folds only on at least a first edge side of the routing material such that the one or more folds extend toward a second edge side of the routing material, wherein the routing material is bent such that the first edge side becomes an inner peripheral side of the routing material (claim 4).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-6 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “In particular, it is respectfully submitted that the applied art does not teach or render obvious an insulating coating covering the conductive material, wherein the routing material includes a bent portion as a part bending to an edgewise direction, and one or more folds extending toward an outer peripheral side of the bent portion are provided only on an inner peripheral side of the bent portion, as recited in Claim 1" is persuasive and therefore claims 1-6 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 3, 2022